                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION



 UNITED STATES OF AMERICA,




v.                                                 CRIMINAL ACTION NO.
                                                   1:18-CR-00288-LMM-JSA
 CHARLES EDWARD POWELL,



       Defendant.
                                     ORDER

      This matter is before the Court on the Magistrate Judge's Report and

Recommendation ("R&R") [32], which recommends that Defendant be declared

incompetent to stand trial. No objections have been filed in response to the

Magistrate's Report and Recommendation. Having reviewed the R&R, it is

received with approval. The Court therefore ADOPTS the Magistrate Judge's

Report and Recommendation as the opinion of the Court.

      Defendant is declared INCOMPETENT TO STAND TRIAL. Therefore,

in accordance with 18 U.S.C. § 4241(d)(1), the Court ORDERS that defendant be

committed to the custody of the Attorney General and ORDERS that the

Attorney General hospitalize defendant for treatment in a suitable facility for

such a reasonable period of time, not to exceed four (4) months, as is necessary to

determine whether there is a substantial probability that in the foreseeable future

defendant will attain the capacity to permit the trial to proceed.
      It is further ORDERED that upon completion of said evaluation, a written


report of the findings of the Director of the facility housing defendant is to be

furnished to the court, counsel for defendant, and counsel for the government.

This report, examination, and evaluation is to be confidential and is not to be

released by the parties except upon further order of the court.

      It is further ORDERED that, pursuant to 18 U.S.C.       §§   3161(h)(1)(A) and

(h)(4), the period from August 16, 2018, until completion of the proceedings

under 18 U.S.C.   §   4142(d), including proceedings before this court to determine

defendant's mental competency to stand trial, are excluded from the Speedy Trial

Act computation.

      The Clerk of Court is DIRECTED to serve a copy of this order upon the

United States Marshals Service. This matter is REREFERRED to the Magistrate

Judge to hold a hearing within four months of this Order for a hearing on the

question of whether Defendant's capacity has been restored.

             IT IS so ORDERED this         j..{h day of May, 2019.


                                         Leigh Martin May            6
                                         United States District Judge




                                               2
